Case 2:19-cv-00066-JRG Document 57 Filed 08/07/19 Page 1 of 28 PageID #: 1255



                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


OPTIS WIRELESS TECHNOLOGY, LLC,
OPTIS CELLULAR TECHNOLOGY, LLC,                     Civil Action No. 2:19-CV-00066-JRG
UNWIRED PLANET, LLC, UNWIRED
PLANET INTERNATIONAL LIMITED,
AND PANOPTIS PATENT                                 Jury Trial Demanded
MANAGEMENT, LLC,

                              Plaintiffs,

         v.

APPLE INC.,

                              Defendant.


                                    PROTECTIVE ORDER


         WHEREAS, Plaintiffs Optis Wireless Technology, LLC, Optis Cellular Technology,

LLC, Unwired Planet, LLC, Unwired Planet International Limited, and PanOptis Patent

Management, LLC and Defendant Apple Inc., hereafter referred to as “the Parties,” believe that

certain information that is or will be encompassed by discovery demands by the Parties involves

the production or disclosure of trade secrets, confidential business information, or other

proprietary information;

         WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance

with Federal Rule of Civil Procedure 26(c):


         THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

1.       Each Party may designate as confidential for protection under this Order, in whole or in


                                                1


4837‐4388‐3933
Case 2:19-cv-00066-JRG Document 57 Filed 08/07/19 Page 2 of 28 PageID #: 1256



         part, any document, information or material that constitutes or includes, in whole or in

         part, confidential or proprietary information or trade secrets of the Party or a Third Party

         to whom the Party reasonably believes it owes an obligation of confidentiality with

         respect to such document, information or material (“Protected Material”). Protected

         Material shall not include: (i) advertising materials that have been actually published or

         publicly disseminated; and (ii) materials that show on their face they have been

         disseminated to the public. Nothing in this Protective Order shall prevent or restrict a

         Producing Party’s1 own disclosure or use of its own Protected Material for any purpose,

         and nothing in this Order shall preclude any Producing Party from showing its Protected

         Material to an individual who prepared the Protected Material. Designations under this

         Order shall be made with care and shall not be made absent a good faith belief that the

         designated material satisfies the criteria set forth below. If it comes to a Producing

         Party’s attention that designated material does not qualify for protection at all, or does not

         qualify for the level of protection initially asserted, the Producing Party must promptly

         notify all other Parties that it is withdrawing or changing the designation.

         (a)     Designating Documents: Protected Material shall be designated by the Party

                 producing it by affixing a legend or stamp on such document, information or

                 material as follows: “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’

                 EYES ONLY,” or “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY

                 - SOURCE CODE.”           The words “CONFIDENTIAL,” “CONFIDENTIAL -

                 ATTORNEYS’         EYES      ONLY,”      or    “CONFIDENTIAL           -   OUTSIDE

1
 “Producing Party” means any Party or non-party that discloses or produces any DESIGNATED
MATERIAL in this case.




                                                   2


4837‐4388‐3933
Case 2:19-cv-00066-JRG Document 57 Filed 08/07/19 Page 3 of 28 PageID #: 1257



                 ATTORNEYS’ EYES ONLY - SOURCE CODE” shall be placed clearly on each

                 page of the Protected Material (except deposition and hearing transcripts, native

                 files, and videotapes) for which such protection is sought.

         (b)     Designating Transcripts: Parties or entities may designate depositions and other

                 testimony with the appropriate designation by indicating on the record at the time

                 the testimony is given or by sending written notice of how portions of the

                 transcript of the testimony is designated within thirty (30) days of receipt of the

                 transcript of the testimony. If no indication on the record is made, all information

                 disclosed during a deposition shall            be   deemed    “CONFIDENTIAL           -

                 ATTORNEYS’ EYES ONLY” until the time within which it may be

                 appropriately designated as provided for herein has passed. Any Party that wishes

                 to disclose the transcript, or information contained therein, may provide written

                 notice of its intent to treat the transcript as non-confidential, after which time, any

                 Party that wants to maintain any portion of the transcript as confidential must

                 designate the confidential portions within fourteen (14) days, or else the transcript

                 may be treated as non-confidential. Any Protected Material that is used in the

                 taking of a deposition shall remain subject to the provisions of this Protective

                 Order, along with the transcript pages of the deposition testimony dealing with

                 such Protected Material. In such cases the court reporter shall be informed of this

                 Protective Order and shall be required to operate in a manner consistent with this

                 Protective Order.       For deposition and hearing transcripts, the words

                 “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or

                 “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE




                                                   3


4837‐4388‐3933
Case 2:19-cv-00066-JRG Document 57 Filed 08/07/19 Page 4 of 28 PageID #: 1258



                 CODE” shall be placed on the cover page of the transcript (if not already present

                 on the cover page of the transcript when received from the court reporter) by each

                 attorney receiving a copy of the transcript after that attorney receives notice of the

                 designation of some or all of that transcript as “CONFIDENTIAL,”

                 “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or “CONFIDENTIAL -

                 OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE CODE.”

         (c)     Designating Videotaped Depositions: In the event the deposition is videotaped,

                 the original and all copies of the videotape shall be marked by the video

                 technician to indicate that the contents of the videotape are subject to this

                 Protective Order, including the specific confidentiality level claimed if such a

                 designation is made prior to the videotape being provided by the video technician,

                 substantially along the lines of: “This videotape contains [confidential] testimony

                 used in this case and is not to be viewed, or the contents thereof displayed or

                 revealed, except pursuant to the terms of the operative Protective Order in this

                 matter or pursuant to written stipulation of the Parties.”

         (d)     Designating Native Files: Where electronic files and documents are produced in

                 native electronic format, such electronic files and documents shall be designated

                 for protection by appending to the file names or designators information

                 indicating whether the file contains “CONFIDENTIAL,” “CONFIDENTIAL -

                 ATTORNEYS’         EYES      ONLY,”      or    “CONFIDENTIAL          -    OUTSIDE

                 ATTORNEYS’ EYES ONLY - SOURCE CODE” Material.                             When such

                 electronic files or documents are printed (for use at a deposition, in a court

                 proceeding, or for provision in printed form to an expert or consultant approved




                                                   4


4837‐4388‐3933
Case 2:19-cv-00066-JRG Document 57 Filed 08/07/19 Page 5 of 28 PageID #: 1259



                 pursuant to Paragraphs 5(e), 30, and 31), the Party printing the electronic files or

                 documents shall place on the printed document the appropriate designation, as

                 well as the production numbers associated with the electronic files or documents.

2.       Any document produced under Patent Rules 2-2, 3-2, and/or 3-4 before issuance of this

         Order with the designation “Confidential” or “Highly Confidential - Outside Attorneys’

         Eyes Only” shall receive the same treatment as if designated “CONFIDENTIAL -

         ATTORNEYS’ EYES ONLY” under this Order, unless and until such document is

         redesignated to have a different classification under this Order.

3.       With respect to documents, information or material designated “CONFIDENTIAL,

         “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or “CONFIDENTIAL - OUTSIDE

         ATTORNEYS’ EYES ONLY - SOURCE CODE” (“DESIGNATED MATERIAL”),2

         subject to the provisions herein and unless otherwise stated, this Order governs, without

         limitation: (a) all documents, electronically stored information, and/or things as defined

         by the Federal Rules of Civil Procedure; (b) all pretrial, hearing or deposition testimony,

         or documents marked as exhibits or for identification in depositions and hearings; (c)

         pretrial pleadings, exhibits to pleadings and other court filings; (d) affidavits; and (e)

         stipulations.   All copies, reproductions, extracts, digests and complete or partial

         summaries prepared from any DESIGNATED MATERIALS shall also be considered

         DESIGNATED MATERIAL and treated as such under this Order.

4.       A designation of Protected Material (i.e., “CONFIDENTIAL,” “CONFIDENTIAL -



         2
          The term DESIGNATED MATERIAL is used throughout this Protective Order to refer
to the class of materials designated as “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’
EYES ONLY,” or “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE
CODE,” both individually and collectively.



                                                  5


4837‐4388‐3933
Case 2:19-cv-00066-JRG Document 57 Filed 08/07/19 Page 6 of 28 PageID #: 1260



         ATTORNEYS’ EYES ONLY,” or “CONFIDENTIAL - OUTSIDE ATTORNEYS’

         EYES ONLY - SOURCE CODE”) may be made at any time.                          Inadvertent or

         unintentional production of documents, information or material that has not been

         designated as DESIGNATED MATERIAL shall not be deemed a waiver in whole or in

         part of a claim for confidential treatment. Any Party that inadvertently or unintentionally

         produces Protected Material without designating it as DESIGNATED MATERIAL may

         request destruction of that Protected Material by notifying the recipient(s), as soon as

         reasonably possible after the producing Party becomes aware of the inadvertent or

         unintentional disclosure, and providing replacement Protected Material that is properly

         designated. The recipient(s) shall then destroy all copies of the inadvertently or

         unintentionally produced Protected Materials and any documents, information or material

         derived from or based thereon.

5.       “CONFIDENTIAL” documents, information and material may be disclosed only to the

         following persons, except upon receipt of the prior written consent of the designating

         Party, upon order of the Court, or as set forth in paragraph 12 herein:

         (a)     outside counsel of record in this Action for the Parties;

         (b)     employees of such outside counsel assigned to and reasonably necessary to assist
                 such counsel in the litigation of this Action;

         (c)     mock jurors who have signed an undertaking or agreement agreeing not to
                 publicly disclose Protected Material and to keep any information concerning
                 Protected Material confidential;

         (d)     up to and including three (3) designated representatives of each of the Parties,
                 who are officers or employees of the receiving Party or related entities of the
                 receiving Party, as well as their immediate paralegals and staff, to whom
                 disclosure is reasonably necessary for the litigation of this Action, provided that
                 any such person has agreed to be bound by the terms of this Order by signing the
                 agreement attached hereto as Appendix A, which shall be provided to the
                 producing Party before disclosure of Protected Material to the designated



                                                   6


4837‐4388‐3933
Case 2:19-cv-00066-JRG Document 57 Filed 08/07/19 Page 7 of 28 PageID #: 1261



                    representative. In-house counsel may be designated as a party representative
                    under this paragraph. Either Party may in good faith request the other Party’s
                    consent to designate one or more additional representatives, the other Party shall
                    not unreasonably withhold such consent, and the requesting Party may seek leave
                    of Court to designate such additional representative(s) if the requesting Party
                    believes the other Party has unreasonably withheld such consent;

                 (e) outside consultants or experts (i.e., not existing employees or affiliates of a Party
                     or an affiliate of a Party) retained for the purpose of this litigation, provided that:
                     (1) such consultants or experts are not presently employed by the Parties hereto
                     for purposes other than litigation, nor anticipated at the time of retention to
                     become employed by the Parties for purposes other than litigation; (2) such
                     consultants or experts are not involved in competitive decision-making, as
                     defined by U.S. Steel v. United States, 730 F.2d 1465, 1468 n.3 (Fed. Cir. 1984),
                     on behalf of a Party or a competitor of a Party; (3) before access is given, the
                     consultant or expert has completed the Acknowledgment and Agreement to be
                     Bound attached as Appendix A hereto); and (4) no unresolved objections to such
                     disclosure exist after proper notice has been given to all Parties as set forth in
                     paragraph 30 below;

         (f)        any mediator who is assigned to hear this matter, and his or her staff, subject to
                    their agreement to maintain confidentiality to the same degree as required by this
                    Protective Order;

         (g)        independent litigation support services, including persons working for or as court
                    reporters, graphics or design services, jury or trial consulting services, and
                    photocopy, document imaging, and database services retained by counsel and
                    reasonably necessary to assist counsel with the litigation of this Action, provided
                    they have an obligation not to publicly disclose Protected Material and to keep
                    any information concerning Protected Material confidential; and

         (h)        the Court and its personnel.

         Notwithstanding any contrary provisions of paragraph 5(d), to the extent third-parties

         consent to the production of any license agreements, those persons identified in

         paragraph 5(d) shall be allowed access to the scope and settlement amount of any license

         agreement or settlement agreement regarding the asserted patents in this litigation solely

         for the purpose of facilitating settlement negotiations in this action.


6.       A Party shall designate documents, information or material as “CONFIDENTIAL” only




                                                        7


4837‐4388‐3933
Case 2:19-cv-00066-JRG Document 57 Filed 08/07/19 Page 8 of 28 PageID #: 1262



         upon a good faith belief that the documents, information or material contain or reflect

         confidential, proprietary, and/or commercially sensitive information of the Party or a

         Third Party to whom the Party reasonably believes it owes an obligation of

         confidentiality with respect to such documents.

7.       Documents, information or material produced pursuant to any discovery request in this

         Action, including but not limited to Protected Material designated as DESIGNATED

         MATERIAL, shall be used by the Parties only in the litigation of this Action and shall

         not be used for any other purpose.        Any person or entity who obtains access to

         DESIGNATED MATERIAL or the contents thereof pursuant to this Order shall not

         make any copies, duplicates, extracts, summaries or descriptions of such DESIGNATED

         MATERIAL or any portion thereof except as may be reasonably necessary in the

         litigation of this Action. Any such copies, duplicates, extracts, summaries or descriptions

         shall be classified DESIGNATED MATERIALS and subject to all of the terms and

         conditions of this Order.

8.       A Producing Party may designate Protected Material as “CONFIDENTIAL –

         ATTORNEYS’ EYES ONLY,” if it contains or reflects information that is extremely

         confidential and/or sensitive in nature and the producing Party reasonably believes that

         the disclosure of such Protected Material is likely to cause economic harm or significant

         competitive disadvantage to the producing Party. To the extent such Protected Material

         includes computer source code, including computer code, scripts, assembly, binaries,

         object code, source code listings and descriptions of source code, object code listings and

         descriptions of object code, and Hardware Description Language (HDL) or Register

         Transfer Level (RTL) files that describe the hardware design of any ASIC or other chip,




                                                  8


4837‐4388‐3933
Case 2:19-cv-00066-JRG Document 57 Filed 08/07/19 Page 9 of 28 PageID #: 1263



         and/or live data (that is, data as it exists residing in a database or databases) (“Source

         Code Material”), the producing Party may designate only the relevant portions of such

         Protected Material as “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY -

         SOURCE CODE.”

9.       For Protected Material designated CONFIDENTIAL - ATTORNEYS’ EYES ONLY,

         access to, and disclosure of, such Protected Material shall be limited to individuals listed

         in paragraphs 5(a-c) and (e-h).

10.      For Protected Material designated CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES

         ONLY - SOURCE CODE, the following additional restrictions apply:

         (a)     Any Source Code Material that is produced by Defendant will be made available
                 for inspection at the Washington DC office of its outside counsel, WilmerHale
                 LLP, or any other location mutually agreed by the Parties. Access to a Party’s
                 Source Code Material shall be provided only on two (2) “stand-alone” computers
                 (that is, the computer may not be linked to any network, including a local area
                 network (“LAN”), an intranet or the Internet). The stand-alone computers may
                 be connected to a printer;

         (b)     Prior to the first inspection of any requested Source Code, the receiving Party
                 shall provide ten (10) days notice of the Source Code that it wishes to inspect.
                 The receiving Party shall provide three (3) days notice prior to any additional
                 inspections of that code. The receiving Party shall make reasonable efforts to
                 restrict its requests for such access to the stand-alone computers to normal
                 business hours, which for purposes of this paragraph shall be 9:00 a.m. through
                 6:00 p.m. A list of names of persons who will inspect the Source Code Material
                 will be provided to the producing Party at the time of request for access. Upon
                 reasonable notice from the receiving Party, the producing Party shall make
                 reasonable efforts to accommodate the receiving Party’s request for access to the
                 stand-alone computers outside of normal business hours. The Parties agree to
                 cooperate in good faith such that maintaining the producing Party’s Source Code
                 Material at the offices of its outside counsel shall not unreasonably hinder the
                 receiving Party’s ability to efficiently and effectively conduct the prosecution or
                 defense of this Action. No recordable media or recordable devices, including
                 without limitation sound recorders, computers, cell phones, peripheral equipment,
                 cameras, CDs, DVDs, or drives of any kind, shall be permitted into the Source
                 Code Review Room. The producing Party may visually monitor the activities of
                 the receiving Party’s representatives during any Source Code review, but only to
                 ensure that no unauthorized electronic records of the Source Code are being


                                                  9


4837‐4388‐3933
Case 2:19-cv-00066-JRG Document 57 Filed 08/07/19 Page 10 of 28 PageID #: 1264



                 created or transmitted in any way. No copies of all or any portion of the Source
                 Code may leave the room in which the Source Code is inspected except as
                 otherwise provided herein. Except to print source code pursuant to Paragraph
                 10(h) below, the receiving Party will not copy, remove, or otherwise transfer any
                 Source Code from the Source Code Computer including, without limitation,
                 copying, removing, or transferring the Source Code onto any recordable media or
                 recordable device. The receiving Party’s outside counsel and/or experts shall be
                 entitled to take notes relating to the Source Code but may not copy the Source
                 Code into the notes and may not take such notes electronically on the Source
                 Code Computer itself or any other computer. Proper identification of all
                 authorized persons shall be provided prior to any access to the secure room or the
                 computer containing Source Code. Access to the secure room or the Source Code
                 Computer may be denied, at the discretion of the supplier, to any individual who
                 fails to provide proper identification;

         (c)     The producing Party shall provide the receiving Party with information
                 explaining how to start, log on to, and operate the stand-alone computers in order
                 to access the produced Source Code Material on the stand-alone computers;

         (d)     The producing Party will produce Source Code Material in computer searchable
                 format on the stand-alone computers as described above. The Producing Party
                 will produce Source Code Material in its native format stored in its usual
                 directory format;

         (e)     Access to Protected Material designated CONFIDENTIAL - OUTSIDE
                 ATTORNEYS’ EYES ONLY - SOURCE CODE shall be limited to outside
                 counsel and up to six (6) outside consultants or experts3 (i.e., not existing
                 employees or affiliates of a Party or an affiliate of a Party) retained for the
                 purpose of this litigation and approved to access such Protected Materials
                 pursuant to paragraph 5(e) above, provided that: (a) such expert or consultant is
                 not a current officer, director, or employee of a Party or of a competitor of a
                 Party, nor anticipated at the time of retention to become an officer, director or
                 employee of a Party or of a competitor of a Party; (b) such expert or consultant is
                 not involved in competitive decision-making on behalf of a Party or a competitor
                 of a Party; and (c) no unresolved objections to disclosure exist after proper notice
                 has been given to all Parties. A receiving Party may include excerpts of Source
                 Code Material in a pleading, exhibit, expert report, discovery document,
                 deposition transcript, other Court document, provided that the Source Code
                 Documents are appropriately marked under this Order, restricted to those who are
                 entitled to have access to them as specified herein, and, if filed with the Court,
         3
         For the purposes of this paragraph, an outside consultant or expert is defined to include
the outside consultant’s or expert’s direct reports and other support personnel, such that the
disclosure to a consultant or expert who employs others within his or her firm to help in his or
her analysis shall count as a disclosure to a single consultant or expert.



                                                  10


4837‐4388‐3933
Case 2:19-cv-00066-JRG Document 57 Filed 08/07/19 Page 11 of 28 PageID #: 1265



                 filed under seal in accordance with the Court’s rules, procedures and orders with
                 any uncited Source Code redacted;

         (f)     To the extent portions of Source Code Material are quoted in a Source Code
                 Document, either (1) all Source Code Material will be redacted from pages
                 containing quoted Source Code Material and the document will be stamped and
                 treated as CONFIDENTIAL – ATTORNEYS’ EYES ONLY or (2) those pages
                 containing quoted Source Code Material will be separately stamped and
                 treated as CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY -
                 SOURCE CODE. Images or copies of Source Code shall not be included in
                 correspondence between the Parties (references to production numbers shall be
                 used instead), and shall be omitted from pleadings and other papers whenever
                 possible. If an electronic or other copy needs to be made for contentions, an
                 expert report, a Court filing (subject to the terms of the preceding paragraph), or
                 any other document, which pursuant to the Court’s rules, procedures, or orders
                 must be filed or served electronically, the receiving Party’s entire submission,
                 communication, and/or disclosure containing any portion of Source Code (paper
                 or electronic) shall be marked “CONFIDENTIAL - OUTSIDE ATTORNEYS’
                 EYES ONLY - SOURCE CODE” and access at all times shall be limited solely
                 to individuals who are expressly authorized to view Source Code under the
                 provisions of this Order;

         (g)     Except as set forth elsewhere in paragraph 10 below, no electronic copies of
                 Source Code Material shall be made without prior written consent of the
                 producing Party;

         (h)     The receiving Party shall be permitted to make a reasonable number of printouts
                 of Source Code Material, all of which shall be designated and clearly labeled
                 “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE
                 CODE,” and the receiving Party shall maintain a log of all such files that are
                 printed that shall be provided to the supplier upon conclusion of the litigation.
                 The receiving Party shall request only such portions as are reasonably necessary
                 from the standalone computers onto pre-Bates numbered and light-colored or
                 watermarked paper, which shall be provided by the producing Party, that bears
                 the legend “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY -
                 SOURCE CODE.” Within five (5) days of request, the producing Party shall
                 either (i) provide five (5) copy sets of such pages to the receiving Party or (ii)
                 inform the requesting Party that it objects that the printed portions are excessive
                 and/or not done for a permitted purpose. If, after meeting and conferring, the
                 producing Party and the receiving Party cannot resolve the objection, within five
                 (5) business days, the Parties shall jointly seek an order from the Court regarding
                 whether the printed Source Code in question is reasonable and was printed for a
                 permitted purpose.

         (i)     Copies may not be made for purposes of review elsewhere in the first instance


                                                  11


4837‐4388‐3933
Case 2:19-cv-00066-JRG Document 57 Filed 08/07/19 Page 12 of 28 PageID #: 1266



                 (i.e., as an alternative to reviewing the Source Code Material in the room in
                 which the stand alone computers are located);

         (j)     The Producing Party will provide the Requesting Party’s expert(s) a Break Room
                 (e.g., to make phone calls and work) for each day of the code review during
                 normal business hours pursuant to paragraph 10(b) above, to the extent available.
                 The Receiving Party’s outside counsel and/or experts shall be entitled to take
                 notes relating to the Source Code, but may not copy any portion of the Source
                 Code into the notes and may not take such notes electronically on the Source
                 Code Computer itself. All such notes shall be treated as CONFIDENTIAL
                 OUTSIDE ATTORNEYS’ EYES ONLY. In order to take notes during the
                 review, the Requesting Party’s expert(s) are entitled to use one computer per
                 expert/consultant (“expert’s computer”) that shall not be connected to the Internet
                 and will have all of its external ports, adapters and cameras disabled during the
                 review, in order to take notes during the review. Source Code cannot be
                 electronically scanned, photographed, copied or transferred by or to the expert’s
                 computer. The Requesting Party’s expert(s) may remove the expert’s computer
                 used for note taking from the source code review room to the Break Room, and at
                 the end of each day of review. Except for the expert’s computer for taking notes
                 during the review, no other recordable media or recordable devices, including
                 without limitation sound recorders, computers, cellular telephones, peripheral
                 equipment, cameras, CDs, DVDs, or drives of any kind, shall be permitted into
                 the Source Code review room. Counsel for the Producing Party is not permitted
                 to review any notes made by the Receiving Party. No copies or any portion of the
                 Source Code may leave the Source Code review room except as otherwise
                 provided herein. Further, no other written or electronic record of the Source Code
                 is permitted except as otherwise provided herein;

         (k)     At least five (5) business days in advance of the date upon which the Receiving
                 Party wishes to use the Source Code Computers, the Receiving Party shall
                 identify the licensed software tools it wishes to have installed and available for
                 use on the Source Code Computers, and provide, on a CDROM or other medium,
                 a properly licensed copy of the software it requests to be installed. Any costs
                 associated with acquiring licenses to requested software tools shall be borne by
                 the Receiving Party. In the event that there are issues concerning the installation
                 or use of such tool, the Parties, and their technical staff, shall meet and confer
                 promptly to resolve such issues. The Parties agree that the following software
                 tools are pre-approved for the purposes of this Action; however, no Party provides
                 any warranty or representation about the functionality or compatibility of any of
                 the following tools with the Source Code Computers. 4 To the extent other tools


         The parties agree that the identified links and/or version numbers are for reference only,
         4

and will meet and confer if needed.



                                                  12


4837‐4388‐3933
Case 2:19-cv-00066-JRG Document 57 Filed 08/07/19 Page 13 of 28 PageID #: 1267



                 are requested, the Producing Party should not unreasonably withhold installation
                 of such tools. If after meeting and conferring, the Parties cannot resolve an
                 objection to a source code tool, the Producing Party shall move for a protective
                 order within five (5) days:

                       SlickEdit (http://www.slickedit.com)
                       Understand (http://www.scitools.com)
                       Beyond Compare (http://www.scootersoftware.com)
                       Acrobat Reader (http://get.adobe.com/reader)
                       Eclipse (https://www.eclipse.org/downloads/packages/release/2019-
                        03/r/eclipse-ide-cc-developers)
                       Cygwin (http://www.cygwin.com)
                       Notepad++ (https://notepad-plus-plus.org/download/v7.4.2.html)
                       PowerGrep (http:///www.powergrep.com)
                       CLOC (https://sourceforge.net/projects/cloc/files/cloc/v1.64)
                       Microsoft Office (https://products.office.com/en-us/compare-all-
                        microsoft-office-products)
                       Xcode (https://developer.apple.com/xcode/)

         (l)     Printed copies of Source Code may be reviewed by persons or entities permitted
                 to access “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY -
                 SOURCE CODE” information at the offices of Outside Counsel of the receiving
                 Party or the offices of the receiving Party’s Outside Consultants, but may not be
                 removed from such offices, except that copies may be made for and used in Court
                 filings and proceedings, expert reports, contentions, and depositions of persons or
                 entities permitted to access “CONFIDENTIAL - OUTSIDE ATTORNEYS’
                 EYES ONLY - SOURCE CODE” information of the Producing Party, provided
                 that the Source Code Material is appropriately designated, restricted to those who
                 are entitled to have access to them as specified herein, and, if filed with the
                 Court, filed under seal in accordance with the Court’s rules, procedures and
                 orders.

         (m)     The receiving Party shall maintain a log of all paper copies of the Source Code.
                 The log shall include the names of the reviewers and/or recipients of paper copies
                 along with dates and locations where the paper copies are stored. Upon
                 completion of the litigation, the receiving Party shall provide a copy of this log to
                 the producing Party. The receiving Party shall ensure that such outside counsel,
                 consultants, or experts keep the printouts or photocopies in a secured locked area
                 in the offices of such outside counsel, consultants, or expert. Such photocopies
                 shall also be on light-colored or watermarked paper. The receiving Party may
                 also temporarily keep the printouts or photocopies at: (i) the Court for any
                 proceedings(s) relating to the Source Code Material, for the dates associated with
                 the proceeding(s); (ii) the sites where any deposition(s) relating to the Source


                                                  13


4837‐4388‐3933
Case 2:19-cv-00066-JRG Document 57 Filed 08/07/19 Page 14 of 28 PageID #: 1268



                 Code Material are taken, for the dates associated with the deposition(s); and (iii)
                 any intermediate location reasonably necessary to transport the printouts or
                 photocopies (e.g., a hotel prior to a Court proceeding or deposition). Copies of
                 Source Code that are marked as deposition exhibits shall not be provided to the
                 Court Reporter or attached to deposition transcripts; rather, the deposition record
                 will identify the exhibit by its production numbers, unless otherwise agreed by
                 the producing Party. All paper copies of Source Code brought to the deposition
                 must be returned to the receiving Counsel following the deposition for secure
                 transport back to the secured locked area in the offices of the receiving Counsel;
                 and

         (n)     A producing Party’s Source Code Material may only be transported by the
                 receiving Party at the direction of a person authorized under paragraph 10(e)
                 above to another person authorized under paragraph 10(e) above, on paper via
                 hand carry, Federal Express or other similarly reliable courier. Source Code
                 Material may not be transported or transmitted electronically over a network of
                 any kind, including a LAN, an intranet, or the Internet, except as with respect to
                 the transmission of contentions, expert reports, sealed court filings, or any other
                 document, which pursuant to the Court’s rules, procedures, or orders must be
                 filed or served electronically, as set forth in paragraphs 10(f) and 10(j) above and
                 is at all times subject to the transport restrictions set forth herein.

         (o)     In the case of any conflict between a provision of Paragraph 10 (regarding source
                 code) and any other provision in this Order, the provision in Paragraph 10
                 (regarding source code) shall govern.

11.      Any attorney representing Plaintiffs, whether in-house or outside counsel, and any person

         associated with Plaintiffs and permitted to receive Defendant’s Protected Material that is

         designated     CONFIDENTIAL -             ATTORNEYS’           EYES       ONLY        and/or

         CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE CODE

         (collectively “HIGHLY SENSITIVE MATERIAL”), who obtains, receives, or otherwise

         learns, in whole or in part, Defendant’s HIGHLY SENSITIVE MATERIAL under this

         Order shall not advise on, consult on, prepare, prosecute, supervise, or assist in the

         preparation or prosecution of any patent application, specifications, claims, and/or

         responses to office actions, or otherwise affect the scope of claims in patents or patent

         applications directed to inventions on baseband chips on behalf of Plaintiffs or its



                                                  14


4837‐4388‐3933
Case 2:19-cv-00066-JRG Document 57 Filed 08/07/19 Page 15 of 28 PageID #: 1269



         acquirer, successor, predecessor, or other affiliate for eighteen months after the date that

         the final, non-appealable judgment in the Action is entered on the docket. For the

         avoidance of doubt, nothing in this provision shall preclude any person (counsel or

         experts) who obtains, received, or otherwise learns, in whole or in part, the other Party’s

         DESIGNATED MATERIAL under this Order from participating in or representing it in

         reexamination proceedings, Post-Grant Review proceedings,5 Inter Partes Review

         proceedings, or Covered Business Method Review proceedings involving the patents-in-

         suit, provided they (1) do not rely upon or use, directly or indirectly, Defendant’s

         DESIGNATED MATERIAL in those proceedings and (2) do not advise on, consult on,

         prepare, draft, or edit any amendment to specifications or claims in those proceedings.

         Further, Plaintiffs’ counsel of record or experts in this litigation may not reveal

         Defendant’s DESIGNATED MATERIAL to any reexamination, inter partes review, or

         covered business method review counsel or agent.         To ensure compliance with the

         purpose of this provision, Plaintiffs’ counsel shall create an “Ethical Wall” between those

         persons with access to HIGHLY SENSITIVE MATERIAL and any individuals who, on

         behalf of the Party or its acquirer, successor, predecessor, or other affiliate, prepare,

         prosecute, supervise or assist in the preparation or prosecution of any patent application

         claims directed to inventions on baseband chipsets. These prohibitions are not intended

         to and shall not preclude counsel or experts from participating in proceedings on behalf

         of a Party challenging or defending the validity of any patent in this or other countries,

         including but not limited to, formulating reasons and arguing for patentability of any

         claims (including in Post-Grant Proceedings arguing any amendments that he or she did

5
    Post-Grant proceedings is a broad term that includes reexamination, PGR, CBM, IPR, etc.



                                                 15


4837‐4388‐3933
Case 2:19-cv-00066-JRG Document 57 Filed 08/07/19 Page 16 of 28 PageID #: 1270



         not participate in drafting).

12.      Nothing in this Order shall require production of documents, information or other

         material that a Party contends is protected from disclosure by the attorney-client

         privilege, the work product doctrine, or other privilege, doctrine, or immunity.        If

         documents, information or other material subject to a claim of attorney-client privilege,

         work product doctrine, or other privilege, doctrine, or immunity is inadvertently or

         unintentionally produced, such production shall in no way prejudice or otherwise

         constitute a waiver of, or estoppel as to, any such privilege, doctrine, or immunity. Any

         Party that inadvertently or unintentionally produces documents, information or other

         material it reasonably believes are protected under the attorney-client privilege, work

         product doctrine, or other privilege, doctrine, or immunity may obtain the return of such

         documents, information or other material by promptly notifying the recipient(s) and

         providing a privilege log for the inadvertently or unintentionally produced documents,

         information or other material. The recipient(s) shall gather and return all copies of such

         documents, information or other material to the producing Party, except for any pages

         containing privileged or otherwise protected markings by the recipient(s), which pages

         shall instead be destroyed and certified as such to the producing Party.

13.      There shall be no disclosure of any DESIGNATED MATERIAL by any person

         authorized to have access thereto to any person who is not authorized for such access

         under this Order. The Parties are hereby ORDERED to safeguard all such documents,

         information and material to protect against disclosure to any unauthorized persons or

         entities.

14.      Absent consent from the Producing Party, Protected Material must be stored and



                                                 16


4837‐4388‐3933
Case 2:19-cv-00066-JRG Document 57 Filed 08/07/19 Page 17 of 28 PageID #: 1271



         maintained by a Receiving Party at a location in the United States and in a secure

         manner that ensures that access is limited to the persons authorized under this Order. To

         ensure compliance with applicable United States Export Administration Regulations,

         Protected Material may not be exported outside the United States or released to any

         foreign national (even if within the United States). For the avoidance of doubt, a

         permanent resident of the United States is not a “foreign national” for the purposes of

         this Protective Order.

15.      If a receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

         Material to any person or in any circumstance not authorized under this Stipulated

         Protective Order, the receiving Party must immediately (a) notify in writing the

         Designating Party of the unauthorized disclosures, and provide all known, relevant

         information concerning the nature and circumstances of the disclosure; (b) use its best

         efforts to retrieve all unauthorized copies of the Protected Material and to ensure that no

         further or greater unauthorized disclosure and/or use thereof is made, including securing

         the agreement of the recipient(s) not to further disseminate the Protected Material in any

         form; (c) inform the person or persons to whom unauthorized disclosures were made of

         all the terms of this Order; and (d) request such person or persons to execute the

         “Acknowledgment and Agreement to Be Bound” that is attached hereto as Appendix A.

         Compliance with the foregoing shall not prevent the producing Party from seeking

         further relief from the Court. Unauthorized or inadvertent disclosure does not change the

         status of Discovery Material or waive the right to hold the disclosed document or

         information as Protected.

16.      Nothing contained herein shall be construed to prejudice any Party’s right to use any



                                                 17


4837‐4388‐3933
Case 2:19-cv-00066-JRG Document 57 Filed 08/07/19 Page 18 of 28 PageID #: 1272



         DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided

         that the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible

         to have access to the DESIGNATED MATERIAL by virtue of his or her employment

         with the designating Party, (ii) identified in the DESIGNATED MATERIAL as an

         author, addressee, or copy recipient of such information, (iii) although not identified as

         an author, addressee, or copy recipient of such DESIGNATED MATERIAL, has, in the

         ordinary course of business, seen such DESIGNATED MATERIAL, (iv) a current or

         former officer, director or employee of the producing Party or a current or former officer,

         director or employee of a company affiliated with the producing Party; (v) counsel for a

         Party, including outside counsel and in-house counsel (subject to paragraphs 9 and 10 of

         this Order); (vi) a consultant, and/or expert retained for the purpose of this litigation and

         disclosed and approved pursuant to paragraphs 5(e), 30, and 31; (vii) court reporters and

         videographers; (viii) the Court; or (ix) other persons entitled hereunder to access to

         DESIGNATED MATERIAL. DESIGNATED MATERIAL shall not be disclosed to any

         other persons unless prior authorization is obtained from counsel representing the

         producing Party or from the Court. If a pretrial pleading filed with the Court, or an

         exhibit thereto, discloses or relies on confidential documents, information or material,

         such confidential portions shall be redacted to the extent necessary and the pleading or

         exhibit filed publicly with the Court.

17.      Parties may, at the deposition or hearing or within thirty (30) days after receipt of a

         deposition or hearing transcript, designate the deposition or hearing transcript or any

         portion thereof as “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEY’ EYES

         ONLY,” or “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE



                                                  18


4837‐4388‐3933
Case 2:19-cv-00066-JRG Document 57 Filed 08/07/19 Page 19 of 28 PageID #: 1273



         CODE” pursuant to this Order. Access to the deposition or hearing transcript so

         designated shall be limited in accordance with the terms of this Order. In the absence of

         any earlier designation being made, until expiration of the 30-day period, the entire

         deposition or hearing transcript shall be treated as “CONFIDENTIAL – ATTORNEY’

         EYES ONLY” for fourteen (14) days and then as “CONFIDENTIAL” for the remainder

         of the 30-day period.

18.      Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal

         and shall remain under seal until further order of the Court. The filing Party shall be

         responsible for informing the Clerk of the Court that the filing should be sealed and for

         placing the legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER”

         above the caption and conspicuously on each page of the filing. Exhibits to a filing shall

         conform to the labeling requirements set forth in this Order.

19.      The Order applies to pretrial discovery. Nothing in this Order shall be deemed to

         prevent the Parties from introducing any DESIGNATED MATERIAL into evidence at

         the trial of this Action, or from using any information contained in DESIGNATED

         MATERIAL at the trial of this Action, subject to any pretrial order issued by this Court.

         However, each of the parties reserves the right to request that the Court seal the

         courtroom or, if allowed by the Court, during the presentation of any testimony relating

         to or involving the use of any Protected Material.

20.      A Party may request in writing to the other Party that the designation given to any

         DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does

         not agree to redesignation within ten (10) days of receipt of the written request, the

         requesting Party may apply to the Court for relief. Upon any such application to the



                                                 19


4837‐4388‐3933
Case 2:19-cv-00066-JRG Document 57 Filed 08/07/19 Page 20 of 28 PageID #: 1274



         Court, the burden shall be on the designating Party to show why its classification is

         proper. Such application shall be treated procedurally as a motion to compel pursuant to

         Federal Rules of Civil Procedure 37, subject to the Rule’s provisions relating to

         sanctions. In making such application, the requirements of the Federal Rules of Civil

         Procedure and the Local Rules of the Court shall be met.            Pending the Court’s

         determination of the application, the designation of the designating Party shall be

         maintained.

21.      Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed in

         accordance with the terms of this Order shall be advised by counsel of the terms of this

         Order, shall be informed that he or she is subject to the terms and conditions of this

         Order, and shall sign an acknowledgment that he or she has received a copy of, has read,

         and has agreed to be bound by this Order. A copy of the acknowledgment form is

         attached as Appendix A.

22.      Absent good cause, drafts of reports of testifying experts, and reports and other written

         materials, including drafts, of consulting experts, shall not be discoverable. Reports and

         materials exempt from discovery under this paragraph shall be treated as attorney work

         product for the purposes of this case and Protective Order. No conversations or

         communications between counsel and a testifying or consulting expert will be subject to

         discovery unless the conversations or communications are relied upon by such experts in

         formulating opinions that are presented in report or trial or deposition testimony in this

         case.

23.      To the extent that any discovery is taken of persons who are not Parties to this Action

         (“Third Parties”) and in the event that such Third Parties contended the discovery sought



                                                 20


4837‐4388‐3933
Case 2:19-cv-00066-JRG Document 57 Filed 08/07/19 Page 21 of 28 PageID #: 1275



         involves trade secrets, confidential business information, or other proprietary

         information, then such Third Parties may designate material for protection under this

         Order.

24.      Information originating with a Third Party and in a producing Party’s custody or control

         that a producing Party reasonably and in good faith believes is subject to a

         confidentiality   obligation   may    be     designated   by   a   producing   Party   as

         “CONFIDENTIAL,” “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or

         “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE CODE” and

         such Protected Information shall be subject to the restrictions on disclosure specified in

         this Order. The foregoing notwithstanding, if a Party has a good faith belief that the

         production of Discovery Material is objectionable on the grounds that the requested

         Discovery Material is subject to a Third-Party confidentiality obligation, the producing

         Party shall confer with the Third Party to resolve the confidentiality issue. Any Party to

         this Action intending to disclose Third-Party confidential information pursuant to this

         Order should first provide to such Third Party a copy of this Order and a description of

         information to be disclosed.

25.      To the extent that discovery or testimony is taken of Third Parties, the Third Parties may

         designate as “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS’ EYES

         ONLY” any documents, information or other material, in whole or in part, produced or

         given by such Third Parties. In the absence of any earlier designation, the Third Parties

         shall have ten (10) days after production of such documents, information or other

         materials to make such a designation. Until that time period lapses or until such a

         designation has been made, whichever occurs sooner, all documents, information or



                                                 21


4837‐4388‐3933
Case 2:19-cv-00066-JRG Document 57 Filed 08/07/19 Page 22 of 28 PageID #: 1276



         other material so produced or given shall be treated as “CONFIDENTIAL –

         ATTORNEY’ EYES ONLY” for three (3) days and then as “CONFIDENTIAL” for the

         remainder of the 10-day period.

26.      Within thirty (30) days of final termination of this Action, including any appeals, all

         DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes,

         summaries, descriptions, and excerpts or extracts thereof (excluding excerpts or extracts

         incorporated into any privileged memoranda of the Parties and materials which have

         been admitted into evidence in this Action), shall at the producing Party’s election either

         be returned to the producing Party or be destroyed. If the election is not provided in

         writing to the receiving Party within five (5) days of final termination, then it shall be the

         receiving Party’s election. However, notwithstanding this requirement, Outside Counsel

         may retain DESIGNATED MATERIAL incorporated into court filings, pleadings,

         written discovery responses, and communications for archival purposes and are not

         required to delete information that may reside on their respective back-up systems;

         however, Outside Counsel agree that no Protected Material shall be retrieved from the

         electronic back-up systems or archives to be used as reference materials for business

         operations after conclusion of this litigation. The receiving Party shall verify the return

         or destruction by affidavit furnished to the producing Party, upon the producing Party’s

         request.

27.      The failure to designate documents, information or material in accordance with this

         Order and the failure to object to a designation at a given time shall not preclude the

         filing of a motion at a later date seeking to impose such designation or challenging the

         propriety thereof.    The entry of this Order and/or the production of documents,



                                                   22


4837‐4388‐3933
Case 2:19-cv-00066-JRG Document 57 Filed 08/07/19 Page 23 of 28 PageID #: 1277



         information and material hereunder shall in no way constitute a waiver of any objection

         to the furnishing thereof, all such objections being hereby preserved.

28.      Any Party knowing or believing that any other Party is in violation of or intends to

         violate this Order and has raised the question of violation or potential violation with the

         opposing Party and has been unable to resolve the matter by agreement may move the

         Court for such relief as may be appropriate in the circumstances. Pending disposition of

         the motion by the Court, the Party alleged to be in violation of or intending to violate this

         Order shall discontinue the performance of and/or shall not undertake the further

         performance of any action alleged to constitute a violation of this Order.

29.      Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed a

         publication of the documents, information and material (or the contents thereof)

         produced so as to void or make voidable whatever claim the Parties may have as to the

         proprietary and confidential nature of the documents, information or other material or its

         contents.

30.      Nothing in this Order shall be construed to effect an abrogation, waiver or limitation of

         any kind on the rights of each of the Parties to assert any applicable discovery or trial

         privilege.

31.      Prior to disclosing any Protected Material to any person described in Paragraph 5(e)

         (referenced below as “Person”), the Party seeking to disclose such information shall

         provide the Producing Party with written notice that includes:

         (i) the name and current address of the Person;

         (ii) an up-to-date curriculum vitae of the Person;

         (iii) the present employer and title of the Person;



                                                   23


4837‐4388‐3933
Case 2:19-cv-00066-JRG Document 57 Filed 08/07/19 Page 24 of 28 PageID #: 1278



         (iv) an identification of all of the Person’s past and current employment and consulting

                 relationships in the past five (5) years, including direct relationships and

                 relationships through entities owned or controlled by the Person, including but not

                 limited to an identification of any individual or entity with or for whom the person is

                 employed or to whom the person provides consulting services and a description of

                 any job responsibilities or consulting services relating to product design,

                 development, sales, marketing, pricing, patenting, or licensing;

         (v) an identification of all patents and pending patent applications on which the Person is

                 named as an inventor, has been involved in prosecuting, or in which the Person has

                 any ownership or pecuniary interest; and

         (vi) a list of the cases in which the Person has testified at deposition or trial within the last

                 five (5) years.

                    Further, the Party seeking to disclose Protected Material shall provide such other

         information regarding the Person’s professional activities reasonably requested by the

         Producing Party for it to evaluate whether good cause exists to object to the disclosure of

         Protected Material to the outside expert or consultant. Within seven (7) business days of

         receipt of the disclosure of the Person, the Producing Party or Parties may object in

         writing to the Person for good cause. In the absence of an objection at the end of the

         seven (7) business day period, the Person shall be deemed approved under this Protective

         Order.       There shall be no disclosure of Protected Material to the Person prior to

         expiration of this seven (7) business day period. If the Producing Party objects to

         disclosure to the Person within such seven (7) business day period, the Parties shall meet

         and confer via telephone or in person within five (5) business days following the



                                                     24


4837‐4388‐3933
Case 2:19-cv-00066-JRG Document 57 Filed 08/07/19 Page 25 of 28 PageID #: 1279



         objection and attempt in good faith to resolve the dispute on an informal basis. If the

         dispute is not resolved, the Party objecting to the disclosure will have seven (7) business

         days from the date of the meet and confer to seek relief from the Court. If relief is not

         sought from the Court within that time, the objection shall be deemed withdrawn. If

         relief is sought, designated materials shall not be disclosed to the Person in question until

         the Court resolves the objection. Prior to receiving any Protected Material under this

         Order, the Person must execute a copy of the “UNDERTAKING OF EXPERTS OR

         CONSULTANTS REGARDING PROTECTIVE ORDER” (Appendix A hereto) and

         serve it on all Parties.

32.      Legal Advice Based on Protected Material. Nothing in this Protective Order shall be

         construed to prevent counsel from advising their clients with respect to this case based in

         whole or in part upon Protected Materials, provided counsel does not disclose the

         Protected Material itself except as provided in this Order.

33.      An initial failure to object to a Person under Paragraph 30 shall not preclude the non-

         objecting Party from later objecting to continued access by that Person for good cause.

         If an objection is made, the Parties shall meet and confer via telephone or in person

         within five (5) business days following the objection and attempt in good faith to resolve

         the dispute informally.     If the dispute is not resolved, the Party objecting to the

         disclosure will have seven (7) business days from the date of the meet and confer to seek

         relief from the Court. The designated Person may continue to have access to information

         while the objection is being resolved.

34.      The United States District Court for the Eastern District of Texas is responsible for the

         interpretation and enforcement of this Agreed Protective Order. All disputes concerning



                                                  25


4837‐4388‐3933
Case 2:19-cv-00066-JRG Document 57 Filed 08/07/19 Page 26 of 28 PageID #: 1280



         DESIGNATED MATERIAL produced under the protection of this Agreed Protective

         Order shall be resolved by the United States District Court for the Eastern District of

         Texas.

35.      Each of the Parties shall also retain the right to file a motion with the Court (a) to modify

         this Order to allow disclosure of DESIGNATED MATERIAL to additional persons or

         entities if reasonably necessary to prepare and present this Action and (b) to apply for

         additional protection of DESIGNATED MATERIAL.


         So Ordered this
         Aug 7, 2019




                                                  26


4837‐4388‐3933
Case 2:19-cv-00066-JRG Document 57 Filed 08/07/19 Page 27 of 28 PageID #: 1281



                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


OPTIS WIRELESS TECHNOLOGY, LLC,
OPTIS CELLULAR TECHNOLOGY, LLC,                       Civil Action No. 2:19-CV-00066-JRG
UNWIRED PLANET, LLC, UNWIRED
PLANET INTERNATIONAL LIMITED,
AND PANOPTIS PATENT                                   Jury Trial Demanded
MANAGEMENT, LLC,

                                Plaintiffs,

         v.

APPLE INC.,

                                Defendant.



                                 APPENDIX A
              UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                             PROTECTIVE ORDER
         I, ___________________________________________, declare that:

1.       My address is _________________________________________________________.

         My current employer is _________________________________________________.

         My current occupation is ________________________________________________.

2.       I have received a copy of the Protective Order in this action. I have carefully read and

         understand the provisions of the Protective Order.

3.       I will comply with all of the provisions of the Protective Order. I will hold in confidence,

         will not disclose to anyone not qualified under the Protective Order, and will use only for

         purposes of this action any information designated as “CONFIDENTIAL,”

         “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or “CONFIDENTIAL - OUTSIDE


                                                  1


4837‐4388‐3933
Case 2:19-cv-00066-JRG Document 57 Filed 08/07/19 Page 28 of 28 PageID #: 1282



         ATTORNEYS’ EYES ONLY - SOURCE CODE” that is disclosed to me.

4.       I understand that signing this Acknowledgment and Agreement to be Bound does not

         authorize me to view Protective Material I am not otherwise authorized to view pursuant

         to the terms of the Protective Order.

5.       Promptly upon termination of these actions, I will return all documents and things

         designated as “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’ EYES

         ONLY,” or “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE

         CODE” that came into my possession, and all documents and things that I have prepared

         relating thereto, to the outside counsel for the party by whom I am employed.

6.       I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

         Protective Order in this action.

         I declare under penalty of perjury that the foregoing is true and correct.

Signature ________________________________________

Date ____________________________________________




                                                   2


4837‐4388‐3933
